Citation Nr: 1044275	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  97-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder of the right 
leg and knee. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck (cervical spine) 
disorder. 

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired psychiatric 
disorder (other than posttraumatic stress disorder), to include 
depression and bipolar disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 1984.  

This matter came before the Board of Veterans' Appeals (board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).  
The Veteran subsequently moved, and her case came under the 
Jurisdiction of the RO in St. Petersburg, Florida.  The Board 
remanded the claims for further development in September 2004.  
In a June 2009 decision, the Board denied a claim of entitlement 
to service connection for posttraumatic stress disorder (PTSD), 
and Remanded the claims addressed on the title page of this 
decision.  

The Board must, in considering the Veteran's request to reopen 
the claim for service connection for an acquired psychiatric 
disorder, consider alternate current conditions within the scope 
of the claim).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam order).  However, because the Board's June 2009 
denial of service connection for PTSD is final, the Veteran's 
request to reopen a claim for service connection for a 
psychiatric disorder cannot, as a matter of finality, include a 
claim for service connection for PTSD.  The characterization of 
the request to reopen a claim for service connection for an 
acquired psychiatric disorder throughout this decision reflects 
this procedural history.  

Claims for service connection for right leg/knee, neck, and 
psychiatric disorders were denied in a November 1994 rating 
decision.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's low back 
disorder existed prior to military service, and the evidence is 
against a finding that the severity of back pain permanently 
increased during service; the Veteran failed without good cause 
to report for VA examination which was intended to obtain more 
specific medical opinion.

2.  In an unappealed November 1994 rating decision, the Veteran's 
claims of entitlement to service connection for a right knee/leg 
disorder, a neck disorder, and depression were denied.  

3.  With respect to a right knee disorder and a neck disorder, 
the evidence added to the record since the November 1994 RO 
denial, when viewed by itself or in the context of the entire 
record, is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  With respect to an acquired psychiatric disorder, other than 
PTSD, the evidence added to the record since the November 1994 
denial is neither cumulative nor redundant and bears directly and 
substantially upon the specific matter under consideration.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.309, 3.655 (2010).

2.  The November 1994 rating decision which denied the Veteran's 
claims of entitlement to service connection for a neck disorder, 
a right leg/knee disorder, and depression is final.  38 U.S.C.A. 
§§ 7103(a), 7105 (West 2002).

3.  The evidence received subsequent to the November 1994 rating 
decision is not new and material to reopen a claim of entitlement 
to service connection for a neck disorder or for a right leg/knee 
disorder and the requirements to reopen those claims have not 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001); 
38 C.F.R. § 3.159 (2010).

4.  With respect to an acquired psychiatric disorder, the 
requirements to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include depression, have been met.  38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001); 38 C.F.R. § 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Initially, the Board points out that VCAA notice was provided to 
the Veteran after the adjudication of his claims.  The content of 
the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  The Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim.  For these reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.

In a June 2003 letter implementing VA's duty to notify and to 
assist, the RO informed the Veteran of the steps that had been 
undertaken with respect to evidentiary development of his claim, 
and what the Veteran's own responsibilities were in accord with 
the duty to assist.  In addition, the Veteran was advised by a 
May 1997 decision, a July 1997 statement of the case (SOC), and a 
supplemental statement of the case most recently issued in July 
2010, of the pertinent law, and what the evidence must show in 
order to substantiate the claim. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in 
any way by the notice and assistance provided by the RO. See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  It appears that all obtainable 
evidence identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

In summary, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate the claim and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice will result from an adjudication of 
this matter.  Rather, remanding this case to the RO for further 
VCAA development would result only in additional delay, with no 
benefit to the veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition, the Board acknowledges that the Veteran was not 
provided Dingess notice prior to the initial adjudication of his 
claim; however, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the decision herein 
denies eligibility for the VA benefits being sought.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore moot.

Additionally, the Board notes that in claims to reopen, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Veteran has been repeatedly informed of the 
evidence necessary to establish his eligibility for VA benefits 
and of the necessity of presenting new and material evidence 
along with that definition, as shown by July 2007 and October 
2009 correspondence from the RO.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

Additionally, a VA examination was scheduled in April 2010 to 
determine whether the Veteran's preexisting back disorder had 
been aggravated during service; however the Veteran failed to 
report for the scheduled VA examination and good cause has not 
been shown.  The Board observes that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Under VA regulations, it is incumbent upon the veteran to submit 
to a VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. 
App. 519 (1992).  A claimant must be prepared to meet his/her 
obligations by cooperating with VA efforts to provide an adequate 
medical examination.  See Olson v. Principi, 3 Vet. App. 480 
(1992).  Individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a).  The Veteran has not satisfied her 
responsibilities in the development of her claim for a low back 
disorder.  In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no further 
assistance to the Veteran in developing the facts pertinent to 
the duty to assist.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  Entitlement to service connection for a low back 
disorder

The Veteran contends that her pre-existing lumbar spine disorder 
was aggravated during active duty.  She has presented a history 
of having been in an automobile accident in 1981, prior to active 
service.  

Applicable Laws and Regulations 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of service connection pursuant to § 1110 and § 1131, 
every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132.  A pre-existing 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or injury 
existed prior to service, and (2) that the disease or injury was 
not aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA meets both of these burdens.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Factual Background  

Service treatment records show that the Veteran was treated on 
several occasions for complaints relating to her back.  In March 
1983, she requested a permanent profile for her back.  She 
reported a history of being in a motor vehicle accident in 1981 
and ever since having back pain.  The pain reportedly radiated to 
the neck and thighs.  It was noted that she had low back problems 
after being involved in a car accident in 1981.  An x-ray of the 
lumbosacral spine was negative.  The assessment was low back 
pain, mechanical.  

A physical therapy consultation sheet dated in April 1983 shows 
that she had mechanical low back pain with complaints of 
radiculitis.  It was noted that she was tender to light 
palpation.  

A service record dated in May 1983 reflects that she reported 
pain since returning from the field two weeks earlier.  She 
reportedly complained of pain that radiated up the back and down 
the legs and pelvic region.  A service orthopedic clinic record 
dated in June 1983 reflects an impression of mechanical low 
backache with occasional bilateral radiculitis.  

A July 1983 service physical therapy record contains similar 
information.  It was also noted that there had been a June 1983 
motor vehicle accident.  Notably, the June 1983 service record 
associated with this motor vehicle accident noted that the 
Veteran sustained head injuries; there are no references to the 
back or low back injuries.  

A service treatment record dated in April 1984 shows that the 
Veteran complained of low back pain for two days.  She reported 
that she could have injured her back in dance class.  No further 
service treatment records, to include a separation examination, 
are available for review.  

Following service, according to a June 1984 VA examination, the 
Veteran reported having low back discomfort since February 1981, 
at which time she was involved in a motor vehicle accident.  She 
reported that she was examined at a hospital in Waukegan, 
Illinois, and that she had "sprained [sic] her left and right 
spine."  She also stated that she was involved in two subsequent 
car accidents in 1983.  X-rays of the lumbosacral spine were 
negative.  Neurological examination revealed tense low back 
muscles; the assessment was "low back pain due to muscle spasm 
(may have something to do with her back injuries suffered from 
her car accidents)."  

Another June 1984 VA report shows that the Veteran complained of 
neck pain and stiffness, and related low back pain to an auto 
accident in February 1981.  Diagnoses were chronic neck pain and 
low back pain of questionable etiology.  

The Veteran underwent a VA neurological examination in June 1984, 
at which time she again reported having low back pain without 
radiation since the 1981 car accident.  The assessment relating 
to the back was low back pain due to muscle spasm.  

Next, private treatment records from Americal International 
Hospital show that the Veteran was hospitalized from April 1987 
to May 1987 following a fall at work.  She complained of, inter 
alia, low back pain with radiation to both lower extremities.  
She responded to a course of physical therapy, bed rest, and 
traction therapy.  Diagnoses included acute cervical lumbosacral 
strain with radiculopathy.  

She was again hospitalized for several weeks in July 1987 for 
continued complaints of neck pain and low back pain.  Diagnoses 
included acute cervical radiculopathy, herniated disc, and 
headaches.  

In a July 1987 letter, Dr. Tan reported that the Veteran was 
suffering from cervical lumbosacral strain with radiculopathy and 
that her prognosis was good but fairly guarded.  In a subsequent 
letter of August 1987, Dr. Tan indicated that her low back pain 
had improved and her prognosis was good.  

The Veteran was afforded a VA examination in May 1997.  She 
reported having low back pain since the early 1980's following 
several car accidents.  After review of her medical records, the 
examiner noted that her back pain actually initiated in February 
1981 following the initial car accident and prior to service.  
The examiner noted that she again injured her low back after 
falling down stairs at work in April l987.  The diagnosis 
provided was chronic low back pain without sciatica or 
neurological involvement.  The examiner opined that it was like 
that the Veteran's back condition was present prior to service 
and that it was not related to her treatment in-service.   

Various private and VA medical records, including those from the 
Social Security Administration, dated from 1997 to 2008 show 
intermittent complaints of low back pain. 

Pursuant to the Board's June 2009 remand, the Veteran was 
scheduled for a VA examination to determine whether the in-
service physical training and/or back injury resulted in an 
increase in severity of the pre-existing lumbosacral spine 
disability.  However, the record indicates that the Veteran 
failed to report to the scheduled examination in April 2010. 

Analysis 

The Veteran's enlistment examination in 1980 demonstrates a 
normal spine/musculoskeletal system, and is otherwise silent as 
to any low back abnormalities, complaints, or related diagnoses.  
Accordingly, the presumption of soundness attaches and can only 
be rebutted by clear and unmistakable evidence demonstrating that 
a low back disorder existed before service and was not aggravated 
by service.  Wagner, supra.

In this regard, the evidence of record clearly and unmistakably 
shows that a low back condition existed prior to service.  The 
first showing of a low back disorder is contained in a March 1983 
service record which reflects that the Veteran complained of low 
back pain since being involved in a 1981 motor vehicle accident.  
Likewise, other service treatment records dated from 1983 to 1984 
reference the 1981 motor vehicle accident and related low back 
complaints.  VA examinations conducted in June 1984 and May 1997 
again show that the Veteran reported having been involved in a 
car accident with the subsequent onset of low back pain/problems.  
In fact, the May 1997 VA examiner expressly opined that the 
Veteran's low back pain was present prior to service.  In light 
of this medical evidence, including the Veteran's own consistent 
statements through the record and the opinion of the May 1997 VA 
examiner, the Board concludes that the Veteran's low back 
disorder clearly and unmistakably existed prior to service.  

Having found that there is clear and unmistakable evidence that 
the claimed low back disorder preexisted service, the Board will 
also consider whether there is also clear and unmistakable 
evidence that the disorder was not aggravated by service.  

In this case, there is clear and unmistakable evidence that the 
Veteran's preexisting back injury did not increase in severity 
during service.  Again, it is conceded that the Veteran suffered 
a low back injury/strain prior to service and that she continued 
to complain of low back pain associated with the 1981 car 
accident throughout service (1983-1984).  Diagnoses in-service 
consisted of mechanical low back pain, muscle strain, and 
musculoskeletal tenderness; x-rays of the lumbosacral spine were 
negative.  The Veteran also voiced complaints of low back pain 
following field exercises and dance class, but again, only low 
back pain/tenderness was diagnosed.  

Shortly after her separation from service, in June 1984, a VA 
examination report shows that the Veteran was again diagnosed 
with low back pain (due to muscle spasm); notably, x-rays of the 
lumbosacral spine were negative.  It is not until 1987, nearly 3 
years after her separation from service, that the record shows 
treatment treated for low back complaints, namely lumbosacral 
strain with radiculopathy.  See Treatment Report From Dr. T., 
July 1987.  However, this diagnosis was expressly attributed to 
an April 1987 work-related accident.  Moreover, Dr. T. made no 
findings related to the Veteran's service or aggravation therein.  
Following the work-related accident in 1987, VA and private 
records reflect only intermittent complaints of low back pain.  
As noted above, 1997, a VA examiner diagnosed chronic low back 
pain, but opined that the condition pre-existed service and was 
not related to any in-service treatment.  

None of the evidence outlined above indicates that the Veteran's 
preexisting low back disorder underwent a permanent increase in 
severity during service.  The Board acknowledges that the May 
1997 examiner did not provide an opinion regarding aggravation of 
the pre-existing condition.  The Board notes that, in an attempt 
to determine whether aggravation could be established in this 
case, VA scheduled the Veteran for an orthopedic examination in 
April 2010, but the Veteran failed to appear and she has never 
offered an explanation or attempted to explain why she did not 
appear for the VA examination.  The Veteran has not requested 
that the examination be re-scheduled.  As directed by regulation, 
the Board must adjudicate the claim based on the evidence of 
record.  38 C.F.R. § 3.655(b).  

The evidence outlined above, namely the service treatment records 
and the VA examination immediately following service in 1984, 
show that the Veteran's low back condition remained largely 
unchanged from 1983 to 1984, and that subsequent treatment was 
not shown until 1987, at which time the Veteran re-injured her 
low back as a result of a work-related fall.  Thus, as based on 
the evidence of record pertaining to the manifestations of the 
low back disorder prior to, during, and after service, 
aggravation cannot be conceded here.  There are no medical 
opinions of record that suggest otherwise.  

In light of this evidence, the Board concludes that the Veteran's 
low back disorder was not aggravated by her military service.  
Thus, the presumption of soundness has been rebutted here. 

Since the Veteran failed to appear to her scheduled examination 
in April 2010, without offering any explanation for her failure 
to cooperate, the Board has no alternative but to evaluate the 
service connection claim based on the evidence of record which, 
for the reasons outlined above, does not show that a pre-existing 
back disorder was aggravated by service.  See 38 C.F.R. § 3.655. 

Finally, while the Veteran has provided statements indicating 
that her pre-existing low back condition was aggravated during 
service, her lay evidence is not a competent substitute or 
medical opinion under the facts of this case.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence is 
sufficient to identify a medical diagnosis only in those cases 
where the lay person is competent and does not otherwise require 
specialized medical training and expertise to do so).  

A determination as to whether a back disorder manifested by pain 
was permanently aggravated in service in this case is not a 
determination within the observation of a layperson.  Instead, 
specialized medical knowledge, training, and testing are 
necessary before such determination can be rendered.  In this 
case, the Veteran is not reporting a contemporaneous medical 
diagnosis nor is she describing symptoms that support a later 
diagnosis made by a medical professional.  

The Veteran is competent to report observable symptomatology, 
such as back pain, but her opinion as to whether the symptoms in 
service were manifestations of a permanent increase in back pain, 
as compared to a temporary exacerbation, cannot be accepted as 
competent evidence.  Moreover, her lay contentions about the 
severity of back pain in service are not competent to establish 
whether there was an increase during service in the severity of 
pathology underlying back pain present prior to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The competent evidence shows that the Veteran's low back disorder 
existed prior to military service, and the evidence is against a 
finding that the severity of back pain permanently increased 
during service.  The Board has carefully considered the 
requirement the benefit-of-the-doubt rule.  See Gregory v. Brown, 
8 Vet. App. 563, 570 (1996); O'Hare, 1 Vet. App. at 367.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

2.  New and Material Evidence - Neck/Cervical Spine 
Disorder, Right Leg/Knee Disorder, and a Psychiatric 
Disorder  

Applicable Laws and Regulations 

The Veteran is claiming entitlement to service connection for a 
right leg/knee disorder, a cervical spine disorder, and an 
acquired psychiatric disorder.  However, a review of the claims 
folder reveals that the aforementioned claimed conditions were 
previously denied by the RO in November 1994.  The Veteran did 
not perfect an appeal and that determination became final.  See 
38 U.S.C.A. § 7105.

Given the finality of the November 1994 rating decision, in order 
to re-evaluate the service connection claims on their merits, the 
Veteran must first present new and material evidence to reopen 
the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 underwent revision and such 
changes apply prospectively to all claims made on or after August 
29, 2001 effective August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
However, in the present case, the Veteran's request to reopen her 
claims was received in September 1996, prior to such amendments.  
As such, the old version of 38 U.S.C.A. § 3.156 is for 
consideration here.

Under the old version of 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in active 
service or for aggravation of a preexisting injury suffered or 
disease contracted in active service.  38 U.S.C.A. § 1131 (West 
2002).  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

Analysis 

In order to determine whether new and material evidence has been 
received to reopen the Veteran's claims, it is first necessary to 
identify the evidence of record at the time of the last final 
rating decision in November 1994.  

Here, such evidence included the Veteran's service treatment 
records, private treatment reports from Dr. Tan (dated April 1987 
to October 1987), a June 1984 VA examination report, VA treatment 
records, and statements from the Veteran.  

a. Neck/Cervical Spine Disorder 

With respect to the claim for a neck/cervical spine disorder, the 
Veteran's service treatment records show that she was involved in 
a motor vehicle accident in June 1983.  At that time, it was 
noted that she sustained scratches to her neck; there was also 
was decreased neck range of motion and with pain upon palpation.  
A contemporaneous cervical spine x-ray was negative.  The 
diagnosis provided was status post motor vehicle accident, 
myofascial strain.  There were no other complaints relating to 
the neck for the remainder of service.  

A June 1984 VA examination noted neck "tightness" since the 
1983 MVA; the diagnosis was neck muscle spasm due to soft tissue 
injury.  X-rays of the cervical spine were within normal limits.  
A second VA examination conducted in June 1984 also showed 
complaints of neck stiffness due to the in-service MVA (1983).  
The diagnosis was neck pain, with questionable/unknown chronicity 
and etiology. 

Private treatment records (dated in 1987) from Dr. Tan show that 
the Veteran was suffering from cervical and lumbosacral strain 
with radiculopathy resulting from an initial work-related injury 
when she fell down the stairs in April 1987.  

Based on the foregoing, the RO determined that while the record 
demonstrated in-service treatment for a neck injury, such injury 
was acute and transitory and resolved without residuals.  In 
other words, no chronic neck disorder was shown.  

The Board has reviewed the evidence added to the record 
subsequent to the last final rating decision in November 1994 and 
finds that such evidence does not warrant a reopening of the 
Veteran's claim pursuant to the provisions of 38 C.F.R. 
§ 3.156(a).  In this regard, it is observed that VA and private 
medical records added to the record since November 1994, to 
include SSA records, fail to show any continued treatment, 
complaints, or diagnoses relating to the neck or cervical spine.  
The clinical records added to the claims files since 1994 include 
more than 200 pages of VA clinical records reflecting VA 
treatment from 2005 through 2008.  The clinical records reveal 
that no provider assigned a diagnosis of a neck disorder during 
that period, and there is no notation that the Veteran sought 
treatment for complaints of neck pain during that period.  

Because the evidence added to the record subsequent to the 
November 1994 rating action neither demonstrates a current 
chronic neck disorder nor competently relates a current chronic 
neck disorder to active duty, such submissions are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  As such, the requirements of 38 
C.F.R. § 3.156(a) have not been satisfied. 

The Board also acknowledges the Veteran's belief that she has a 
chronic neck disorder which resulted from her in-service motor 
vehicle accident.  However, she has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to a diagnosis or medical causation.  As such, her 
statements do not constitute competent medical evidence and lacks 
probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
9 Vet. App. 195, 201 (1996).

In conclusion, the evidence added to the record since the 
November 1994 rating action is neither new nor material under 38 
C.F.R. § 3.156(a).  As such, the Veteran's request to reopen a 
claim of entitlement to service connection for a neck/cervical 
spine disorder must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



b. Right Leg/Knee Disorder

With respect to the claim for a right leg/knee disorder, the 
service treatment records are negative for any complaints, 
treatment, or diagnoses relating to a right leg or knee disorder.  

Following service, February 1994 VA treatment records show that 
the Veteran was hospitalized and admitted to detox after falling 
and suffering an injury to her right knee.  A contemporaneous MRI 
report demonstrated a tear to the medial collateral ligament of 
the right knee.  

Based on the foregoing, at the time of the November 1994 rating 
the decision, the RO determined that service connection had not 
been established because the evidence failed to demonstrate in-
service incurrence of a right knee/leg disorder.  

The evidence added to the record since the November 1994 denial 
consists of VA treatment records, private medical treatment 
records, SSA records, and statements from the Veteran and her 
mother.  These records show continued complaints and treatment 
for right lower extremity pain and knee problems.  The records 
also show that the Veteran was involved in a motor vehicle 
accident in 1999 and that she sustained "severe" injures to her 
bilateral lower extremities, including the right knee and leg.  
More recent VA treatment notes reflect that the Veteran suffers 
from a right proximal tibial fracture, status post MVA 1999, 
complicated by osteomyelitis.  

The Board finds that, because the VA and private treatment 
reports from the demonstrate a diagnosis pertinent to the right 
lower extremity, and because such diagnosis had not been shown in 
the record as constituted in November 1994, such evidence is not 
cumulative and redundant but rather is new within the meaning of 
38 C.F.R. § 3.156(a).  However, despite being new, such evidence 
is not material, for the reasons set forth below.

Indeed, although right knee/leg diagnoses are shown in the 
aforementioned private and VA treatment reports, the evidence 
added to the record subsequent to the last final November 1994 
rating decision does not establish that the Veteran's current 
right knee/leg disabilities are related to service.  Rather, the 
treatment reports indicate that the Veteran's current right lower 
extremity problems are due to serious injuries sustained in a 
1999 MVA.  

The Board acknowledges the Veteran's description of her current 
right knee/leg symptomatology in various statements submitted 
throughout the appeal.  However, she has not been shown to 
possess the requisite training or credentials needed to render a 
competent opinion as to a diagnosis or medical causation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay 
evidence is sufficient to identify a medical diagnosis only in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise to 
do so); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Because the evidence added to the record subsequent to the 
November 1994 rating action fails to competently relate the 
Veteran's right knee/leg complaints to active duty, such 
submissions are not so significant that they must be considered 
in order to fairly decide the merits of the claim.  As such, the 
materiality requirement of 38 C.F.R. § 3.156(a) has not been 
satisfied.

To the extent that the "new" evidence is relevant to establish 
the date of onset of a current right leg or right knee disorder, 
the evidence demonstrates that such disorder(s) arose from 
specific injuries which occurred many years after the Veteran's 
1984 service discharge.  The evidence added to the claims file is 
adverse to the Veteran's claim.  Evidence adverse to the claim 
does not raise a reasonable possibility of substantiating the 
claim.  

As such, the Veteran's request to reopen a claim of entitlement 
to service connection for a right knee/leg disorder on a direct 
incurrence basis must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert , supra. 


c. An Acquired Psychiatric Disorder (Other Than PTSD) 

With respect to the claim for an acquired psychiatric disorder, 
the service treatment records are negative for any complaints, 
treatment, or diagnoses relating to psychological problems. 

Following service, a January 1994 Hospitalization Summary shows 
that the Veteran complained of having depression for many years.  
She was diagnosed with polysubstance dependence and dysthymia.  

Based on the foregoing, at the time of the November 1994 rating 
the decision, the RO determined that service connection had not 
been established because there was no evidence that the Veteran 
had been treated for a psychological condition in-service, or 
that a psychological condition was otherwise related to service.  

The evidence added to the record since the November 1994 denial 
consists of VA treatment records, private medical treatment 
records, SSA records, and statements from the Veteran.  

These records show continued and consistent treatment for 
dysthymic disorder, bipolar disorder, and major depression.  
Notably, these records also reflect that the Veteran was treated 
as early as 1986 for dysthymia and suicidal gestures.  See St. 
Therese Hospitalization Summary, September 1986.  Likewise, a 
November 1987 private hospitalization report shows that the 
Veteran presented to the emergency room with complaints of 
increasing depression, insomnia, and marital conflict.  She was 
diagnosed with dysthymic disorder and passive aggressive 
personality disorder.  Various VA treatment notes dated from 1992 
to 1995 indicate a long history of depression.  In January 1997, 
a VA examiner diagnosed dysthymic disorder and indicated that her 
symptoms of depression and anxiety appeared to be persistent over 
the years and typified her behavior since her discharge from 
service.  See VA C&P Examination, January 1997.  A February 2001 
VA examination notes a reported history of depression since 
service.  The diagnosis was major depression.  The examiner noted 
that part of her depressive symptomatology could be attributed to 
physical incapacitation resulting from a 1999 MVA.  He did not 
provide an opinion as to the etiology of the underlying 
depressive symptoms, however.  

Also added to the record since the last final determination in 
November 1994, are numerous lay statements from the Veteran 
indicating that she first sought treatment for depression while 
stationed in Germany during service, and that she has suffered 
from continuous depressive symptomatology since that time.  See 
September 1996 Statement from Veteran.  

The evidence added to the record since November 1994 clearly 
suggests continuity of psychiatric symptomatology and, per the 
January 1997 VA examiner, indicates that the Veteran's depressive 
symptoms have been present since service.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to crucial questions in the Veteran's 
case, namely continuity of symptomatology and nexus, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, and 
it is determined to be material to the Veteran's claim.  
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a). 


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

New and material evidence having not been received, the request 
to reopen a claim of entitlement to service connection for a 
neck/cervical spine disorder is denied.

New and material evidence having not been received, the request 
to reopen a claim of entitlement to service connection for a 
right knee/leg disorder is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is reopened; the claim is granted to 
this extent only.
REMAND

The Veteran asserts that her currently diagnosed psychiatric 
disorders are directly related to service, and thus, she believes 
that service connection on a direct basis is warranted here.  

As indicated in above, the Veteran's service treatment records do 
not reflect diagnoses, complaints, or treatment related to a 
psychological condition; however, the Veteran has consistently 
asserted that she sought treatment for depression while stationed 
in Germany in 1983 and that she suffered from anxiety, crying 
spells, nightmares, insomnia and other related symptomatology. 
See September 1996 Statement from Veteran.  In this regard, the 
Board notes that the Veteran is competent to report observable 
symptoms such as insomnia and anxiety . Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the record shows that the Veteran has credibly and 
consistently asserted that her depressive symptoms began during 
service and continue to the present day.  Moreover, the medical 
evidence outlined above shows treatment as early as 1987 for 
dysthymia disorder; a 1997 VA examiner indicated that her 
depression and anxiety symptoms appeared to be persistent over 
the years and typified her behavior since her discharge from 
service; and numerous VA and private medical records suggest a 
long history of depression. 

In light of the foregoing, the Board finds that it is "necessary" 
under 38 C.F.R. § 3.159(c)(4) that the Veteran be afforded a VA 
examination addressing the nature and etiology of her claimed 
psychiatric disorder(s), to included major depressive disorder 
and bipolar disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from 
the Tampa VAMC and the VA Outpatient Clinic 
in Viera, FL, dated from August 2008 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Afford the Veteran an opportunity to 
submit or identify any non-VA evidence, 
clinical or lay, which is not already of 
record which might substantiate her claim.  

3.  Then, the Veteran should be afforded a VA 
psychiatric examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed acquired psychiatric 
disorder(s).  The examiner must review the 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner is 
requested to provide a diagnosis for each 
current acquired psychiatric disorder (other 
than PTSD).  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has a 
current psychiatric disorder that is 
etiologically related to, the result of, or 
was first manifested during the Veteran's 
period of active service.  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  This report must be 
added to the claims file prior to the 
conducting of the VA general medical 
examination.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran should 
be issued a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


